UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1586


In Re:   THOMAS J. SAVOCA,

                Petitioner.




                 On Petition for Writ of Mandamus.
                          (2:60-cv-00572)


Submitted:   June 24, 2010                  Decided:   June 30, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas J. Savoca, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas J. Savoca petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

Fed. R. Civ. P. 59(e) motion to alter or amend the judgment

denying    relief   on     his    28    U.S.C.A.      § 2255   (West    Supp.   2010)

motion.      He    seeks    an    order      from     this   court    directing   the

district   court    to     act.        Our   review    of    the   district   court’s

docket reveals that the district court, on June 8, 2010, denied

Savoca’s motion to alter or amend the judgment.                         In light of

this recent ruling, we deny the mandamus petition as moot.                        We

grant leave to proceed in forma pauperis.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     PETITION DENIED




                                             2